— Order of disposition, Family Court, New York County (Marjory D. Fields, J.), entered on or about August 1, 1990, suspending appellant’s visitation rights with the subject child upon a finding that he sexually abused her, unanimously affirmed, without costs.
Contrary to appellant’s contention, the 3^-year old child’s *630consistent, repeated, and detailed descriptions of sexual contact with appellant, significant in themselves as showing age-inappropriate knowledge of sexual behavior (Matter of Nicole V., 71 NY2d 112, 121; see also, Matter of Estina W, 181 AD2d 554), were further corroborated by the child’s demonstration of appellant’s sexual acts through the use of anatomically correct dolls and her "extraordinary” sexual acting out consistent with her verbal descriptions (Matter of Nicole V, supra). Appellant’s argument that a higher standard than preponderance of the evidence should be required since a finding of sexual abuse may serve as a predicate for termination of parental rights is unpreserved for appellate review, and, in any event, without merit (Matter of Tammie Z., 66 NY2d 1). We have considered appellant’s remaining contentions and find them to be without merit. Concur — Murphy, P. J., Carro, Ellerin and Ross, JJ.